Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       12




                     EXHIBIT 112
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       12

   1                        UNITED STATES DISTRICT COURT
                           Southern      DISTRICT OF FLORIDA
   2                       CIVIL ACTION NO. 0:20-cv-60416
   3
   4     TOCMAIL, Inc.,
   5                       Plaintiff,
   6     -vs-
   7     MICROSOFT CORPORATION,
   8                       Defendant.
         __________________________________/
   9
  10
                                    ZOOM REMOTE PROCEEDINGS
  11                                Friday, March 19, 2021
                                    10:07 a.m. - 2:55 p.m.
  12
  13            VIDEO TELECONFERENCE DEPOSITION OF MICHAEL WOOD
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23                       Taken on behalf of the Defendants before
         Robyn Maxwell, RPR, FPR, RSA, Notary Public in and for
  24     the State of Florida at Large, pursuant to Notice of
         Taking Deposition in the above cause.
  25

                                                                    Page 1

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       12

   1     APPEARANCES (VIA VIDEO TELECONFERENCE):
   2
                     ON BEHALF OF THE PLAINTIFF:
   3                     JOSHUA DAVID MARTIN, ESQUIRE
                         josh.martin@johnsonmartinlaw.com
   4                     JOHNSON & MARTIN, P.A.
                         500 W. Cypress Creek Road
   5                     Suite 430
                         Fort Lauderdale, FL 33309
   6                     954.790.6699
   7
   8                 ON BEHALF OF THE DEFENDANT:
                         MARY-OLGA LOVETT, ESQUIRE
   9                     lovettm@gtlaw.com
                         RENE TREVINO, ESQUIRE
  10                     trevinor@gtlaw.com
                         AMY HOUSINGER, ESQUIRE
  11                     housingera@gtlaw.com
                         GREENBERG TRAURIG LLC
  12                     1000 Louisiana Street
                         Suite 1700
  13                     Houston, TX 77002
                         713.374.3541
  14
  15                       EVELYN ANNE COBOS, ESQUIRE
                           cobose@gtlaw.com
  16                       GREENBERG TRAURIG
                           333 Avenue of the Americas
  17                       Suite 4400
                           Miami, FL 33131
  18                       305.579.0506
  19
                     VIDEOGRAPHER:            MICHAEL PETERMAN
  20
                     ALSO PRESENT:
  21                     RACHEL HYMEN, CAMERON ROTH
  22
  23
  24
  25

                                                                    Page 2

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       12

   1                           INDEX OF PROCEEDINGS
   2
   3      WITNESS                                                       PAGE
   4      MICHAEL WOOD
          DIRECT EXAMINATION BY MS. LOVETT                               6
   5
          CERTIFICATE OF OATH OF WITNESS                                147
   6      REPORTER'S DEPOSITION CERTIFICATE                             148
          READ & SIGN LETTER TO WITNESS                                 149
   7      ERRATA SHEET                                                  150
   8
   9                                 DEFENSE EXHIBITS
  10         EXHIBIT                     DESCRIPTION                    PAGE
  11        Exhibit 1       Agreed Confidentiality Order                 21
  12        Exhibit 2       12/28/2020 email chain from                  29
                            Brandon Smith to Michael Wood, CC
  13                        Kevin Galanis; Subject: Re: Your
                            Fastspring Inquiry
  14                        (TOCMAIL_00005916 - 5920)
                            CONFIDENTIAL
  15
            Exhibit 3       9/8/2020 email chain from Michael            48
  16                        Wood to Mikail Tunc, Subject: Re:
                            Must For New Relationship
  17                        (TOCMAIL_00005499 - 5502)
                            CONFIDENTIAL
  18
            Exhibit 4       9/17/2020 email chain from                   53
  19                        Michael wood to Mikail Tunc,
                            Subject: Re: One very important
  20                        final step
                            (TOCMAIL_00005422 - 5423)
  21                        CONFIDENTIAL
  22        Exhibit 5       9/28/2020 email chain from                   58
                            Michael Wood to Mikail Tunc,
  23                        Subject: Re: One very important
                            final step
  24                        (TOCMAIL_00006976 - 6978)
                            CONFIDENTIAL
  25

                                                                    Page 3

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       12

   1        Exhibit 6       10/19/2020 email chain from                  60
                            Everett Stern to Michael Wood,
   2                        Subject: Intelligence Operation
                            (TOCMAIL_00009097 - 9099)
   3                        CONFIDENTIAL
   4        Exhibit 7       Gartner Report                              105
   5        Exhibit 8       Appendix 5                                  118
   6
            Exhibit 9       Appendix 6                                  129
   7
   8        Exhibit 10      Apache Log                                  136
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 4

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       12

   1     as of February 26, 2020, basically get all of the

   2     business that would have been Microsoft security email

   3     gateway business if Safe Links weren't out there?

   4                A.       I -- I'll -- I'd phrase it differently.

   5     I'd say the same number of customers.                 They might not be

   6     exactly the same customers, but the same number of

   7     customers.        And, in fact, 2014 is a perfect case in

   8     point.

   9                         In 2014, Proofpoint, who was the leader at

  10     the time, brought up the issue of IP cloaking, made a

  11     mass splash about it as an issue.               Proofpoint does not

  12     claim that time of clicks of IP cloaking.                 So had

  13     Microsoft not stepped in -- this is perfect.                 I am so

  14     glad you brought up this time period.

  15                         At this time period, we have Proofpoint.

  16     Proofpoint has the eyes of the world on it and it's

  17     writing about IP cloaking and how its bypassing

  18     everything.        Proofpoint never said, our time of click

  19     stops cloaking.        But then Microsoft comes in in 2015 and

  20     does something that nobody else dared to do, time of

  21     clicks sells links that are redirected to a forwarding

  22     service after the message has been received.

  23                         It is in this time period that everything

  24     changed.        Proofpoint is trying to let people know, warn

  25     them about IP cloaking.         Microsoft comes in and says,

                                                                       Page 110

                                    Veritext Legal Solutions
                                         346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       12

   1     of time of click.       I'm not even sure if that's provided

   2     by Google itself.       So no, they're not a secure email

   3     gateway.

   4                Q.   Okay.     So, so I guess my question -- what I

   5     heard you say is Google doesn't have a solution.           Would

   6     your Google ads have targeted individuals at Google who

   7     were interesting -- interested in stopping pfishing?

   8                A.   People who are -- yes, who are interested

   9     in stopping pfishing, yes.

  10                Q.   And you're saying that Google does not have

  11     a, to your knowledge, a solution for this issue?

  12                A.   That they rely on a third party for this

  13     type of protection.

  14                Q.   Okay.     But the third party they rely on,

  15     whomever that may be, is not TocMail, correct?

  16                A.   Oh, that is correct.

  17                Q.   Okay.     How many customers can TocMail now

  18     onboard, let's say, per hour?

  19                A.   Well, given that we're a web app on a cloud

  20     platform -- that's why we chose Digital Ocean and Linode,

  21     because they can -- we can scale at will.

  22                Q.   Okay.     So you're saying if 50 million

  23     customers are ready to go in the next hour, you can scale

  24     that?

  25                A.   I would have to check with Digital Ocean on

                                                                  Page 116

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       12

   1     that, but I wouldn't say 50 million in an hour, but 50

   2     million rapidly, yeah, they have -- they have that

   3     capacity.

   4              Q.     What's the marginal cost of onboarding a

   5     customer on Digital Ocean?

   6              A.     That is something that Marcy looked into.

   7     I would have to defer to my financial expert on that.

   8              Q.     So let's say -- let's assume, and I'm

   9     trying to think if you have anything specific here.            But

  10     if you're trying to onboard customers on mass from a

  11     single company, what is your capability to do that?            How

  12     many customers could you do?          And you said rapidly, but

  13     can you give me a time period?

  14              A.     I would think, off the top of my head, that

  15     we could do 50 million.       I don't know if it would be

  16     days.   If it would be measured in days, if not hours.            It

  17     would all depend on Digital Ocean's capacity, but it --

  18     let me get -- let me put it to you this way:

  19                     If a hundred thousand companies signed up,

  20     then -- if one company signs up, we would send one API

  21     call.   The automated server builder would then reach out,

  22     and then it becomes Digital Ocean's problem.           If a

  23     hundred thousand go out, then the provisioning for all

  24     100,000 would be sent to Digital Ocean and then it

  25     becomes their problem.

                                                                  Page 117

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       12

   1              Q.     Well, that's not something that you've

   2     explored with Digital Ocean in terms of any particular

   3     number, correct?

   4              A.     Well, I -- I've looked at their capacity,

   5     both Digital Ocean and Linode, and that's also why we

   6     also have Linode as a backup; is if Digital Ocean wasn't

   7     able to handle that capacity and we also have an account

   8     with Amazon as a third tiered back up so that we can

   9     handle the overflow.      The idea was that if Digital Ocean

  10     can't -- if we get an explosion that's beyond Digital

  11     Ocean's capabilities, the overflow first goes to Linode.

  12     If Linode can't handle that, then it goes to Amazon.            And

  13     definitely Amazon's cloud -- Amazon's cloud could handle

  14     it all in the beginning, but it's tech- -- it's

  15     significantly more expensive.

  16                     So the idea was that it would flow to

  17     Amazon temporarily, and then once Digital Ocean and

  18     Linode quickly got their capacity up to speed, then we

  19     would transfer the accounts from the Amazon back to

  20     Linode and Digital Ocean so that we could maintain the

  21     operating costs.     That -- that's the idea -- that's the

  22     idea on how we would scale.

  23              Q.     Okay.    Let's go to -- in your report I want

  24     to go to your appendix, which is pages 76 to 85, Rachel.

  25                     (Defense Exhibit 8 was marked.)

                                                                  Page 118

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       12

    1    notice that you said the vast majority, not all, correct?

    2              A.     Do we stop cloaking for those situ- -- do

    3    we stop the cloaking based ones?

    4                     Can you use TocMail to stop the cloaking

    5    based pfishing 100 percent of the time, email pfishing

    6    links 100 percent of the time, neutralize it -- can you

    7    use TocMail, and that's why I said, I'm not soft balling,

    8    I'm trying to get specific to make sure I'm answering

    9    specifically what I'm saying.

   10                     Can you use TocMail to neutralize

   11    100 percent of the email pfishing links -- to the

   12    cloaking -- I'm sorry, the cloaking links for pfishing?

   13                     I cannot think of an exception to that rule

   14    with pfishing being going to the top brands like

   15    PayPal -- imitating the top brands.                 For that slice of

   16    the world, TocMail, a hundred percent.

   17              Q.     Okay.   Let's go to page 88, please, in this

   18    email.

   19                     So here you see a set -- setting forth

   20    common types of pfishing.        And if you'll scroll down --

   21    and you said you're intimately familiar with this

   22    document, correct?

   23              A.     I am.

   24              Q.     All right.

   25              A.     This is from the Advanced Start Protection

                                                                       Page 127

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       12
Case 0:20-cv-60416-AMC Document 110-18 Entered on FLSD Docket 08/13/2021 Page 12 of
                                       12
